DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claims for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed for the following parent Applications: JP2019-159795 filed on 2 September 2019, JP2019-159802 filed on 2 September 2019, and JP2019-159798 filed on 2 September 2019.

Specification
The disclosure is objected to because of the following informalities: p.69 “Further, as illustrated in Fig. 27, a rail 220 extends…”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shizuku (US20170255182) in view of Kashima (WO2017018021).
Regarding claim 1, Shizuku discloses a tire manufacturing apparatus comprising:
moving body (“movable apparatus” (3)) which moves and stops along a rail (“rails” (4A,B);
and a position information acquiring device ("sensor" (7) and "control unit" (21)) which acquires information of a stop position of the moving body,
wherein the position information acquiring device includes at least a sensor ("sensor" (7)) as components and,

wherein the one component is disposed at a position outside a movable range of the moving body (Fig 1),
wherein the sensor is a sensor that measures a distance to the reflection surface by emitting a wave and reflecting it by the reflection surface ([0041].
While Shizuku discloses the use of a sensor, they also disclose that any sensor system capable of sensing the movable apparatus is usable with the tire manufacturing apparatus [0041]. One such system is the system used by Kashima, which teaches a position information acquiring device ("distance measuring device" (20)) that comprises of a sensor ("radio transmission/reception unit"(23)) on a moving body (“vehicle” (1), which would be the “movable apparatus” of Shizuku) that measures a distance to the reflection surface by emitting a wave and reflecting it by a reflection surface on a reflector ("reflector" (110)), wherein the information of the stop position of the moving body is acquired on the basis of the distance measured by the sensor (L77-80). The reflector is provided at a position facing the moving body in a stopped state, with the reflection surface of the reflector being inclined with respect to an extension direction of the rail (Fig 1). Kashima is considered relevant prior art because it’s pertinent to the problem applicant is considering that the sensor system of Kashima represents a system “capable of measuring a distance to a predetermined stop position on a moving body side” (L19-21).
It would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to use the radio transmission/reception unit and reflector system of Kashima with the tire manufacturing apparatus of Shizuku as Shizuku discloses that any sensor system capable of sensing a movable apparatus is usable with the tire manufacturing apparatus ([0041]) and Kashima represents a sensor system pertinent to solving the applicant’s problem.

Regarding claim 3, modified Shizuku teaches all limitations of claim 1 as set forth above. Additionally, Shizuku teaches that the moving body is a transfer device (“movable apparatus” (3)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749